Citation Nr: 0511617	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of partial amputation 
left little finger and post-operative status left ring finger 
tendon repair, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1988 to March 1992.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.

In the December 2002 notice of disagreement, the veteran 
appeared to request consideration of a claim for service 
connection for a skin condition (claimed as blisters, 
discoloration) as secondary to his service connected 
disability of the left little and ring fingers.  However, the 
only issue currently before the Board is that set forth on 
the title page of this decision.  Accordingly, this matter is 
referred to the RO for appropriate action.

REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the veteran was not provided with the governing 
laws and regulations that pertain to his service-connected 
disability.  Accordingly, the matter must be remanded so that 
the RO may provide the veteran with the governing laws and 
regulations that pertain to increased evaluations for his 
service-connected disabilities of the left little and ring 
fingers.  

Additionally, in the November 2004 Informal Hearing 
Presentation, the veteran's representative presented issues 
that should be addressed by the RO on remand.  The 
representative indicated that prior to his appeal, the 
veteran was originally scheduled for a neurologic examination 
but that the neurologic examination was cancelled.  The 
representative requested that the veteran be given a 
neurologic examination that will evaluate the other symptoms 
the veteran experiences such as temperature sensitivity and 
tenderness.  The Board finds that on remand the veteran 
should be scheduled for said examination to address the 
claimed neurologic symptoms.  As well, the veteran's 
representative indicated that the examiner in the November 
2002 medical examination did not discuss the rating criteria 
pursuant to 38 C.F.R. §§  4.40, 4.45 and as discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range-of-motion measurements.  See Id.  Upon 
remand, any orthopedic examination of the veteran's 
disability should include discussion of the criteria 
addressed in DeLuca, supra.  

Finally, the Board notes that the VA last examined the 
veteran for compensation purposes over two years ago in 
November 2002.  VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Therefore, the Board finds that thorough and 
contemporaneous medical examinations that address the issues 
raised by the veteran's representative and take into account 
the records of prior medical treatment (the complete claims 
folder) should be accomplished so that the disability 
evaluations will be a fully informed.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before an appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected disabilities of the 
left little and ring fingers since June 
1995, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his service-
connected finger disabilities at any VA 
Medical Center since June 1995.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran should be 
afforded VA orthopedic and neurologic 
examinations, performed by the 
appropriate specialists, to evaluate the 
nature and severity of the veteran's 
service-connected finger disabilities.  
The RO must make the claims file 
available to the examiners.  The claims 
folder must be thoroughly reviewed by the 
examiners in connection with the 
examination.  The examiners should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including but not limited to 
x-rays.  The examiners must proffer an 
opinion as to the specific extent and 
severity of the appellant's disabilities, 
to include a complete and detailed 
discussion of all functional limitations 
associated with these disabilities, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.

Further, the examiners should render an 
opinion as to whether the service-
connected disabilities of the left little 
and ring fingers alone have caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA examiners reconcile 
any contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination(s), 
which includes advising him of the 
consequences of his failure to report to 
the examination(s).  If he fails to 
report to the examination(s), this fact 
should be noted in the claims folder and 
a copy of each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an increased 
evaluation for service-connected 
disabilities of the left little and ring 
fingers.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




